Exhibit Continuation of Benefits Agreement THIS AGREEMENT (the “Agreement”) is made on and as of this 31st day of October, 2008, by and between Community Partners Bancorp (“CPB”), a corporation organized under the laws of the state of New Jersey which serves as a bank holding company, with its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; Two River Community Bank (“TRCB”), a banking corporation organized under the laws of the state of New Jersey, with its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; and William D. Moss ( “Executive”), whose business address is 1250 Highway 35 South, Middletown, New Jersey 07748. RECITALS WHEREAS, Executive, CPB and TRCB are parties to that certain Change in Control Agreement dated December 27, 2004, as amended by that certain First Amendment to Change in Control Agreement dated October 31st2008 (with such Agreement and First Amendment being defined as the “Change in Control Agreement”); and WHEREAS, the First Amendment deleted certain language pertaining to the provision of continuing coverage for the Executive under medical, disability and life insurance benefit plans; and WHEREAS, Executive, CPB and TRCB recognize that any arrangement for the continuation of benefits must comply with Section 409A of the Internal Revenue Code, and be capable of full implementation under the terms of the employee benefit plans; and WHEREAS, Executive, CPB and TRCB wish to enter into this Agreement to preemptively govern the provision of continuing coverage of the Executive subsequent to a Benefits Continuation Event, as defined herein, under the medical, disability and life insurance plans maintained by CPB, TRCB, or any successor to either. NOW, THEREFORE, in consideration of the mutual promises set forth in this Agreement, which Executive, CPB and TRCB acknowledge to be adequate consideration, Executive, CPB and TRCB agree as follows: 1.
